DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim(s) 1-6, 11-17 objected to because of the following informalities:  The claims essentially recite the same thing. The Examiner sees no difference between independent claims 1, and 11.   Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-16 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luski (US 9,952,485).

          In regards to claim 1, Luski teaches a camera and camera mount assembly comprising: (abstract; 1 fig. 1, ‘video surveillance camera’)

          a camera; (1 fig. 1, ‘video surveillance camera’)

          a bracket configured to be mounted to a first surface at a first mounting portion (10 fig. 3) and the camera at a camera mounting portion, (1 fig. 1) wherein the bracket further comprises a mounting portion having the first mounting portion thereon, (10 fig. 3) and an angled portion having the camera mounting portion thereon and configured to mount to the mounting portion, (44, 54 fig. 2) wherein the angled portion is configured to be mounted to the mounting portion. (46 fig 2) (‘teaches a dome base 10, a gimbal bracket 44 with angled posts 54 attached to a gimbal mount 46 and the gimbal bracket is mounted to 20 surface mounting plate/base where the gimbal attachment 70 is angled and attached to the circular ring 56 which is part of the gimbal bracket 44’)



         In regards to claim 2, Luski discloses an assembly of claim 1, (see claim rejection 1) further comprising a cover configured to cover at least a portion of the bracket and the camera, wherein the cover includes a cover interface configured to interface with a bracket interface of the bracket.  (90 fig. 1, ‘dome cover’)


          In regards to claim 3, Luski discloses an assembly of claim 2, (see claim rejection 2) wherein the cover is configured to be installed onto the bracket so that a cover interface surface abuts a bracket interface surface, wherein the bracket interface surface provides structural support to the cover via frictional contact between the bracket interface surface and the cover interface surface.  (10, 90 fig. 1, ‘dome cover attached to dome base 10’)


          In regards to claim 4, Luski discloses an assembly of claim 3, (see claim rejection 3) wherein the bracket interface surface and the cover interface surface are curved surfaces.  (fig(s) 1, 6,’shows a curved cover, and relatively curved bracket interface’)


          In regards to claim 5, Luski discloses an assembly of claim 4, (see claim rejection 4) wherein the cover includes an opening having a first opening portion providing a line-of-sight for at least a field of view of the camera and second opening portion for receiving a portion of the bracket at a cover receiving portion.  (90 fig. 1, ‘shows a dome cover 90 with a portion of the edge that attaches to a dome base 10 2nd opening portion, and a 1st opening portion of the dome cover with an open top 12’)


          In regards to claim 6, Luski discloses an assembly of claim 5, (see claim rejection 5) wherein the cover includes a first tab and a second tab, and wherein the bracket includes a first tab receiving portion configured to receive the first tab and a second tab receiving portion configured to receive the second tab. (4-8 col. 5, ‘recites: it is contemplated that other fastener means to attach such as snap-lock, rivets, snap fasteners’)



          In regards to claim 11, Luski discloses a camera mount assembly comprising: (abstract; 1 fig. 1, ‘video surveillance camera’)

          a bracket configured to be mounted to a first surface at a first mounting portion (10 fig. 3) and the camera at a camera mounting portion, (1 fig. 1) wherein the bracket further comprises a mounting portion having the first mounting portion thereon, (10 fig. 3) and an angled portion having the camera mounting portion thereon and configured to mount to the mounting portion, (44, 54 fig. 2) wherein the angled portion is configured to be mounted to the mounting portion. (46 fig 2) (‘teaches a dome base 10, a gimbal bracket 44 with angled posts 54 attached to a gimbal mount 46 and the gimbal bracket is mounted to 20 surface mounting plate/base where the gimbal attachment 70 is angled and attached to the circular ring 56 which is part of the gimbal bracket 44’)
 


          In regards to claim 12, Luski discloses a camera mount assembly of claim 11 (se claim rejection 11) further comprising a cover configured to cover at least a portion of the bracket and the camera, wherein the cover includes a cover interface configured to interface with a bracket interface of the bracket. (90 fig. 1, ‘dome cover’) 


          In regards to claim 13, Luski discloses a camera mount assembly of claim 12, wherein the bracket further comprises mounting portion having the first mounting portion thereon, and an angled portion having the camera mounting portion thereon and configured to mount to the mounting portion, wherein the angled portion and the mounting portion are a unitary structure. (‘teaches a dome base 10 with surface mounting plate 20/mounting portion; gimbal bracket 44 with posts/angled attached to the dome base surface 20’ where the base and the gimbal bracket 44 are unitary parts.’) 


          In regards to claim 14, Luski discloses a camera mount assembly of claim 12, (in regards to claim 12) wherein the cover is configured to be installed onto the bracket so that a cover interface surface abuts a bracket interface surface, wherein the bracket interface surface provides structural support to the cover via frictional contact between the bracket interface surface and the cover interface surface. .  (10, 90 fig. 1, ‘dome cover attached to dome base 10’)
 


          In regards to claim 15, Luski discloses a camera mount assembly of claim 14, (see claim rejection 14) wherein the bracket interface surface and the cover interface surface are curved surfaces. (fig(s) 1, 6,’shows a curved cover, and relatively curved bracket interface’)


          In regards to claim 16, Luski discloses a camera mount assembly of claim 15, (see claim rejection 15) wherein the cover includes a cover first opening portion providing a line-of-sight for at least a field of view of the camera and a second cover opening portion for receiving a portion of the bracket at a cover receiving portion.  (90 fig. 1, ‘shows a dome cover 90 with a portion of the edge that attaches to a dome base 10 2nd opening portion, and a 1st opening portion of the dome cover with an open top 12’)

Allowable Subject Matter

Claim(s) 7-10, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852